         Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 1 of 39



     WO
 1

 2
 3

 4

 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                   FOR THE DISTRICT OF ARIZONA
 7

 8
         WildEarth Guardians,                          No. CV-13-00151-TUC-RCC
 9

10                    Plaintiff,                       ORDER

11       v.
12       United States Fish and Wildlife Service, et
         al.,
13

14                    Defendants.

15            The Mexican Spotted Owl (“MSO”)1 is an elusive creature, making it conceptually

16   and financially difficult to track despite provisions in the 2012 Biological Opinions

17   (“BiOps”) recommending population monitoring. Because of this quandary, United States
     Forest Service (“USFS”) and United States Fish and Wildlife Service (“FWS”) have been
18
     unable to conduct range-wide population monitoring, a measure necessary to remove the
19
     MSO from the listing of threatened species. Plaintiff WildEarth Guardians’ Amended
20
     Complaint claims that FWS’ 2012 BiOps, issued for the protection of the MSO, are
21

22

23   1
      Acronyms: BiOp = Biological Opinion; ESA = Endangered Species Act; FWS = United
     States Fish and Wildlife Service; ITS = Incidental Take Statement; MSO = Mexican
24   Spotted Owl; RP = Recovery Plan; RRP = Revised Recovery Plan; RPM = Reasonable and
     Prudent Measure; S&Gs = Standards and Guidelines; PAC = Protected Activity Centers;
25   USFS = United States Forest Service.
26
27
         Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 2 of 39



     arbitrary and capricious in violation of the Endangered Species Act (“ESA”). (Doc. 10.)2
 1
     Plaintiff contends that Defendants’ inability to monitor the MSO makes the conclusions in
 2
     the 2012 BiOps faulty, and the resulting incidental take statement invalid. Id.
 3
             Currently before the Court are the parties’ cross-motions for summary judgment.
 4   (Docs. 50, 52.) Plaintiff seeks declaratory and injunctive relief against Defendants,
 5   including: (1) an order enjoining all USFS management actions in Region 3 national
 6   forests3 that are non-compliant and (2) an order requiring re-initiation of ESA Section

 7   7(a)(2) formal consultation. (Doc. 10 at 34-35.)

 8           Neither party requested oral argument, and the Court finds that oral argument is
     unnecessary for a just adjudication of this matter. See LRCiv 7.2(f). Upon review of the
 9
     record, the Court will grant Plaintiff’s Motion for Summary Judgment insofar as it alleges
10
     the BiOps violate the ESA because the jeopardy analysis fails to account for recovery of
11
     the MSO; and grant Defendants’ Cross-Motion for Summary Judgment in part.
12
                     STATUTORY AND REGULATORY BACKGROUND
13
     A. Statutory Framework: The Endangered Species Act
14
             The ESA, 16 U.S.C. § 1531, et seq., “is a comprehensive scheme with the broad
15   purpose of protecting endangered and threatened species.” Ctr. for Biological Diversity v.
16   U.S. Bureau of Land Mgmt. (“CBD v. USBLM”), 698 F.3d 1101, 1106 (9th Cir. 2012)
17   (citation and quotation marks omitted); see also 16 U.S.C. § 1531. When enacting the ESA,

18   Congress was primarily concerned with “halt[ing] and revers[ing] the trend toward species
     extinction, whatever the cost.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180 (1978). Yet,
19
     “the ESA was enacted not merely to forestall the extinction of the species (i.e., promote
20
     species survival), but to allow a species to recover to the point where it may be delisted.”
21
     Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1070 (9th Cir.
22

23   2
       Citations to Court documents reference the page numbers generated by ECF. Citations to
     the Administrative Record reference the records’ Bates stamp number.
24   3
       There are eleven national forests in Arizona which constitute USFS Region 3: Apache–
     Sitegreaves, Coconino, Coronado, Kaibob, Prescott, Carson, Cibola, Gila, Lincoln, Tonto,
25   and Gila.
26
                                                 -2-
27
      Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 3 of 39



     2004).
 1
              To address these concerns, the ESA imposes procedural and substantive duties on
 2
     some federal agencies. Forest Guardians v. Johanns, 450 F.3d 455, 457 (9th Cir 2006).
 3   These duties are as follows:
 4            1. Recovery Plan
 5            When a species is listed as threatened or endangered, ESA Section 4(f) mandates
 6   the development and implementation of a Recovery Plan (“RP”). 16 U.S.C. § 1533(f)(1).

 7   RPs should include site-specific recommendations discussing the management actions
     necessary to permit the survival of the listed species. Id. § 1533(f)(1)(B)(i). Also, RPs must
 8
     detail how the FWS can determine whether a species should be delisted, id. §
 9
     1533(f)(1)(B)(ii), the timeline for the implementation of these measures, as well as the
10
     approximate cost, id. § 1533(f)(1)(B)(iii). RPs serve as guidance for recovery, but do not
11
     create legally enforceable duties. See Fund for Animals v. Rice, 85 F.3d 535, 548 (11th Cir.
12   1996); Cal. Native Plant Soc’y v. EPA, No. C06-03604 MJJ, 2007 WL 2021796, at *21 n.7
13   (N.D. Cal. Jul. 10, 2007); Grand Canyon Tr. v. Norton, No. 04-CV-636PHXFJM, 2006
14   WL 167560, at *2 (D. Ariz. Jan. 18, 2006).

15            2. Informal Consultation and Biological Assessment

16            “Procedurally, before initiating any action in an area that contains endangered or

17   threatened land-based species,” federal action agencies (in this instance, USFS) must
     informally consult with the appropriate consulting agency (in this instance, FWS) “to
18
     determine the likely effects of any proposed action on the species and its critical habitat.”
19
     Conservation Cong. v. U.S. Forest Serv., 720 F.3d 1048, 1051 (9th Cir. 2013) (citing Nat.
20
     Res. Defense Council v. Houston, 146 F.3d 1118, 11126 (9th Cir. 1998)). If a listed species
21   may be present in an action area, the action agency must create a Biological Assessment.
22   16 U.S.C. § 1536(c)(1). This is used to determine whether to engage in formal consultation
23   or in “formulating a biological opinion.” 50 C.F.R. §§ 402.12(k)(1)-(2).
24   ///
25

26
                                                 -3-
27
      Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 4 of 39



            3. Formal Consultation and Biological Opinion
 1
            If an action agency finds that an action may affect a listed species or its habitat under
 2
     the ESA, the action agency must typically initiate a formal consultation with the
 3   appropriate consulting agency. 50 C.F.R. §§ 402.14(a)-(c). The formal consultation process
 4   culminates in the FWS’ production of a BiOp that advises the action agency as to whether
 5   the proposed action, either alone or in combination with other effects, would endanger the

 6   existence of the listed species or adversely modify its habitat. Conservation Cong., 720
     F.3d at 1051 (citing 50 C.F.R. § 402.14(g)(4)). BiOps are considered final actions that may
 7
     be reviewed by the District Court. Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv.,
 8
     524 F.3d 917, 925 (9th Cir. 2008).
 9
               a. Jeopardy Opinion
10
            The BiOp must decide whether or not an agency action jeopardizes the listed
11   species and then issue a “jeopardy” or “no jeopardy” opinion, 50 C.F.R. § 402.14(h)(3),
12   based on “the best scientific and commercial data available,” 16 U.S.C. § 1536(a)(2). An
13   action that jeopardizes a species is one that “reduce[s] appreciably the likelihood of both

14   the survival and recovery of a listed species in the wild by reducing the reproduction,
     numbers, or distribution of that species.” 50 C.F.R. § 402.02. When a no-jeopardy opinion
15
     issues, the BiOp must also include reasonable and prudent alternatives (“RPA”) to promote
16
     the listed species’ continued existence. 50 C.F.R. § 402.14(h)(3).
17
               b. Incidental Take Statement
18          The ESA imposes a substantive duty upon the action agency to “take” listed species
19   only in specified instances. 16 U.S.C. § 1535(a)(2). “Take” means “to harass, harm, pursue,
20   hunt, shoot, wound, kill, trap, capture, or collect” a protected species “or to attempt to

21   engage in any such conduct.” Id. § 1532(19).

22          If, as here, the FWS issues a “no jeopardy” and “no adverse modification of critical
     habitat” opinion, but determines that the action may incidentally “take” individual
23
     members of a listed species, FWS must issue an incidental take statement (“ITS”). 16
24
     U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i). The ITS must articulate: (1) the amount or
25

26
                                                  -4-
27
      Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 5 of 39



     extent of the incidental take on the species, (2) “reasonable and prudent measures”
 1
     (“RPMs”) needed to minimize the amount or extent of take, and (3) the “terms and
 2
     conditions” that the action agency must follow to implement the RPMs. 16 U.S.C. §§
 3   1536(b)(4)(i)-(iv). Take is permissible if it complies with the ITS’ terms and conditions.
 4   Id. § 1536(o)(2). However, action agencies like the USFS must reinitiate consultation if
 5   the specified level of take is exceeded, 50 C.F.R. § 402.14(i)(4), or if the action considered

 6   in the BiOp is “subsequently modified in a manner that causes an effect to the listed species
     or critical habitat that was not considered in the BiOp,” Id. § 402.16(c).
 7
            4. Independent Obligation to Avoid Excess Take
 8
            Finally, ESA Section 7 imposes an independent and continuing obligation upon
 9
     action agencies to avoid taking action that would jeopardize the existence of a listed species
10
     or adversely modify its habitat. 16 U.S.C. § 1536(a)(2); Pyramid Lake Paiute Tribe of
11   Indians v. U.S. Dep’t of the Navy, 898 F.2d 1410, 1415 (9th Cir. 1990). Therefore, the
12   action agency cannot be relieved of its duty to adhere to the ESA simply through
13   compliance with the BiOp; it has an independent duty to ensure that its reliance on a BiOp

14   is not arbitrary or capricious. Id.; Wild Fish Conservancy v. Salazar, 628 F.3d 513, 532
     (9th Cir. 2010).
15
                                     HISTORICAL BACKGROUND
16
     A. The Mexican Spotted Owl
17
            On March 16, 1993, FWS listed the MSO as a “threatened” species under the ESA.
18   USFS 1. At the time of listing, FWS determined that most of the MSOs known to exist
19   were found on national forest lands. See USFS 71. The listing decision acknowledged that,
20   due to the MSO’s secretive nature, no historic or current MSO population data existed.

21   USFS 1; FWS 7902-06. What was known includes that MSOs nest and forage in canyons

22   and on mountains with mature-growth forests consisting primarily of high, enclosed, thick,
     multilayered canopies with uneven-aged tree stands. USFS 1-2.
23
            In the listing, FWS discussed threats to the MSO’s habitat or range, including an
24
     estimate that historically, 1,037,000 acres of MSO habitat had been converted from suitable
25

26
                                                 -5-
27
         Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 6 of 39



     to “unsuitable . . . [but] capable of becoming suitable . . . sometime in the future.” USFS
 1
     19. Over seventy-five percent of that conversion was attributed to “human activities
 2
     (primarily timber harvest)” and over twenty-one percent to “natural causes (primarily
 3   fire).” Id. FWS explained how historic and contemporary timber management practices,
 4   specifically even-aged silviculture,4 compromised the MSO’s habitat. USFS 20. FWS
 5   surmised that, under the then-existing USFS’ Forest Plans5 for Region 3, such timber

 6   management practices could be expected to continue. Id. Furthermore, FWS also predicted
     that “the future incidence [of catastrophic wildfires] can be expected to remain fairly
 7
     constant.” USFS 22. In essence, the primary dangers to the survival of the MSO were (1)
 8
     timber practices and (2) severe wildfires. USFS 20.
 9
             1. The 1995 MSO Recovery Plan
10
             At the same time as the listing, the FWS Southwestern Regional Director appointed
11
     a team to develop a species RP. USFS 43. FWS approved the team’s resulting 1995 RP.
12   USFS 30. The 1995 RP’s Executive Summary explained the purpose of the RP was to
13   “outline the steps necessary to remove the [MSO] from the list of threatened species.”
14   USFS 43. To address the primary concerns of timber management and wildfires, the 1995

15   RP’s goal was “to protect conditions and structures used by [MSOs] where they exist and
     to set other standards on a trajectory to grow into replacement nest habitat or to provide
16
     conditions for foraging and dispersal.” USFS 133.
17
             To encourage population growth, the Recovery Team created an “adaptive
18
     management” plan. USFS 133-34. FWS described adaptive management as a flexible
19
     process that would be refined as data was received through implementation of the
20

21
     4
       Silviculture is “the practice of controlling the establishment, composition, and growth of
     forests.” FWS R 172. At listing, timber management practices included even-aged
22   silviculture. USFS 115, 380. This method “tended to simplify stand structure and harvest
     a disproportionate share of large trees,” USFS 115, which “can conflict with MSO habitat
     needs.” USFS 380.
23   5
       National forest lands are managed by USFS pursuant to the National Forest Management
     Act. The Act directs the USFS to prepare Forest Plans—also referred to as Land and
24   Resource Management Plans—to govern its activities in each national forest unit. 16
     U.S.C. § 1604(a). Site-specific projects and activities must be consistent with an approved
25   Forest Plan. 16 U.S.C. § 1604(i).
26
                                                -6-
27
         Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 7 of 39



     management model and monitoring. USFS 9934 SUP1. Visually, the adaptive management
 1
     plan was pictured as a three-legged stool, supported equally by population monitoring,
 2
     habitat monitoring, and management recommendations. USFS 134-35. Members of the
 3   recovery team stated, “[l]ike a stool, if any one of the legs were removed, the recovery plan
 4   would fail.” USFS 1006.
 5           The timeline for the 1995 RP was limited to between ten and fifteen years, at which
 6   time it was anticipated that the monitoring protocol in the 1995 RP may enable the delisting

 7   of the MSO. USFS 109. Over twenty years later, delisting has not occurred, and
     information about the current MSO population is still minimal.
 8
             2. The 1996 Amendment to the USFS Forest Plan
 9
             In May 1996, FWS released a region-wide amendment to the Forest Plans that
10
     incorporated the recommendations from the 1995 RP. USFS 380; USFS 2338. It also
11   incorporated the 1996 Standards and Guidelines (“1996 S&Gs”), which committed USFS
12   to protecting MSOs by (1) creating Protected Activity Centers (“PACs”)6 and restricted
13   sites, (2) implementing fuels reduction management, and (3) encouraging MSO habitat by

14   eliminating even-aged silviculture and promoting multi-layered canopies. USFS 466-474.
     The 1996 S&Gs also provided that agencies should conduct surveys of potential MSO
15
     areas. USFS 466. The USFS’ adoption of the 1996 Amended Forest Plan meant that all
16
     USFS actions must be consistent with the Forest Plans’ terms. See 16 U.S.C. § 1604(i).
17
             3. 1996 BiOp
18
             Two BiOps were produced following the 1995 RP. USFS 633-696, 697-736. The
19
     first BiOp contemplated not incorporating the 1996 S&Gs and led to a jeopardy opinion.
20
     USFS 633-696. The second BiOp, adopted by FWS, incorporated the adaptive
21   management approach and the 1996 S&Gs, and concluded that USFS forest management
22   programs did not jeopardize the MSO. USFS 724.
23   ///
24
     6
       PACs are, at minimum, 600-acre areas surrounding a known MSO habitat, an MSO
25   nesting site, or areas of forest that meet requirements for an MSO habitat. FWS R 108.
26
                                                 -7-
27
      Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 8 of 39



           4. 2005 BiOp
 1
           FWS and USFS subsequently reinitiated another Section 7(a)(2) formal consultation
 2
     about USFS’ timber management. FWS R 8920. The findings from the consultation led to
 3
     the 2005 BiOp. The 2005 BiOp contained an admission that “no long-term monitoring has
 4   been initiated pursuant to the [MSO] Recovery Plan.” USFS 2339. FWS also admitted in
 5   the 2005 BiOp that due to inadequate monitoring methods, existing MSO population data
 6   was unreliable and limited. USFS 2300. But, of the sparse information available, it

 7   appeared the MSO population was declining. Id. Nonetheless, like its predecessor, the 2005
     BiOp produced a no-jeopardy opinion. USFS 2338.
 8
           5. 2011 Biological Assessment
 9
           Defendants later reinitiated formal consultation due to concerns that USFS may
10
     exceed permissible take. FWS 6973. FWS then created a Biological Assessment discussing
11
     the plausible effects of the current Forest Plans on MSOs. FWS 6947. The Biological
12
     Assessment was divided into eleven subsections based on national forests. FWS 6974. The
13   assessment explained that USFS management direction may adversely affect the MSO
14   population and habitat. See e.g., FWS 7460. This assessment led to the 2012 BiOps.
15         6. The 2012 BiOps

16         The 2012 BiOps were similar to previous iterations. First, each BiOp issued a no-

17   jeopardy opinion. USFS 6145, USFS 6795. Second, the BiOps were premised on the
     continued implementation of the 1996 S&Gs. FWS 8924-25. The major difference between
18
     the earlier BiOps and the 2012 version was that the latter BiOps were divided on a forest-
19
     by-forest basis. This resulted in eleven BiOps tailored to each national forest. See Apache
20
     Sitegreaves, FWS 7561; Carson, FWS 7791; Cibola FWS 7839; Coconino, FWS 7889;
21   Coronado, FWS 8085; Gila, FWS 8435; Kaibob, FWS 8662; Lincoln, FWS 8708; Prescott,
22   FWS 8786; Santa Fe, FWS 8913; Tonto, FWS 8960.
23             a. Timber Management and Wildfire
24         The BiOps indicated that timber harvesting techniques had shifted, reducing the
25

26
                                                -8-
27
      Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 9 of 39



     threat of loss of habitat due to timber management. FWS 8929. Even so, the other
 1
     significant threat—stand-replacing wildfires—was greater than ever. Id.
 2
               b. Incidental Take Statement and Population Monitoring
 3
            FWS admitted in the BiOps that determining individual take was not plausible
 4
     because population monitoring had not occurred. See e.g., FWS 8940. In lieu of individual
 5   monitoring, which FWS found to be cost prohibitive and logistically difficult, the 2012
 6   BiOps allowed USFS to determine incidental take by measuring PACs. Id.
 7          The BiOps touched on a Draft Revised Recovery Plan outlining a possible
 8   monitoring procedure to ascertain MSO population trends. FWS 8939. The BiOps,

 9   however, did not describe the plan or specifically incorporate the plan. The BiOps did state
     that the ITS “attempt[ed] to provide for a level of project-specific implementation
10
     monitoring at the individual [BiOp] level in order to assess incidental take associated with
11
     a site-specific action.” FWS 8940.
12
            FWS concluded that USFS’ actions would not jeopardize the MSO because they
13
     were consistent with the concerns leading to the MSO’s listing. FWS 8938-39.
14
            7. The 2012 Recovery Plan and Revision
15
               a. Population Monitoring
16
            In June 2011, prior to the issuance of the 2012 BiOps, FWS issued a Draft Recovery
17   Plan for the MSO. FWS R 443. Later, a Revised RP (“2012 Revised RP”) issued. USFS
18   9534 SUP. The goals listed in the 2012 Revised RP focused on five strategies for improving
19   the MSO population: “1) protecting existing populations; 2) managing for habitat into the

20   future; 3) managing threats; 4) monitoring population and habitat; and 5) building
     partnerships to help facilitate recovery.” USFS 9540 SUP 1.
21
            In the 2012 Revised RP, FWS reiterated that there were few population studies
22
     currently available, the data was limited, and the size and procedures implemented were
23
     varied. USFS 9585 SUP. Therefore, it was difficult to accurately estimate MSO population
24
     trends. USFS 9585 SUP (“[R]ange-wide conclusions cannot be reliably inferred from the
25

26
                                                -9-
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 10 of 39



     limited data available.”).
 1
            Furthermore, while the FWS noted in the 2012 Revised RP that there was an
 2
     increase in PACs, it conceded that this increase was likely due to new survey areas, and
 3
     “an increase in abundance cannot be inferred from these data.” USFS 9539 SUP.
 4
            Nonetheless, the FWS acknowledged that population monitoring was crucial to
 5   track recovery and for eventual delisting. USFS 9540, 9542, 9623 SUP. To delist, the 2012
 6   Revised RP suggested a combination of managing the MSOs’ habitat and “vigilant
 7   monitoring.” USFS 9540 SUP. But, the FWS admitted that it was impossible to meet the

 8   monitoring requirements described in the 2005 BiOp. USFS 9585, USFS 9768; USFS 9540
     SUP. So, a surrogate method of tracking overall population was recommended; with
 9
     surveying of owl occupancy at randomly selected, fixed sites. USFS 9542 SUP.
10
     B. Plaintiff’s Complaint and Cross-Motions for Summary Judgment
11
            The case before the Court concerns Plaintiff’s challenges to six of the FWS’ 2012
12
     BiOps. In each BiOp, the FWS determined that USFS’ proposed programmatic
13
     management direction was (1) not likely to jeopardize the continued existence of the MSO
14
     and (2) not likely to destroy or adversely modify the MSO’s designated critical habitat.7
15   As a result, each BiOp also contains an ITS. These ITSs specify the authorized amount of
16   MSO take by way of a surrogate rather than numerical caps. USFS 6797.
17          As discussed below, Plaintiff alleges the FWS’ 2012 BiOps and their various
18   subparts are arbitrary and capricious in various ways. Defendants argue the BiOps are

19   reasoned. Both seek summary judgment in their favor.

20
     7
       The Court had great difficulty making sense of the parties’ citations to the record.
21   Defendants’ briefs did not cite to the statement of facts, but directly to the administrative
     record in violation of Local Rule 56.1(e). Furthermore, FWS page numbers did not have
22   the FWS Bates stamp as indicated. The administrative record was also filed out of order,
     forcing the Court to search throughout the entire record to locate Bates stamp numbers.
23   Some citations are to Bates Stamp USFS, others to the exact same record in Bates Stamp
     FWS. In addition, one party refers to part of the administrative record as USFS # SUP, the
     other simply labels it USFS. To complicate matters, the pleadings draw support from BiOps
24   that are now moot, so the Court had to locate the equivalent contentions in other similar
     BiOps. The Court asks the parties to consider organizing the record in a more efficient
25   manner and citing consistently in any future litigation.
26
                                                - 10 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 11 of 39



                                    STANDARD OF REVIEW
 1
     A. Scope of Judicial Review
 2
            The District Court’s review in ESA litigation is limited to “the administrative record
 3
     already in existence, not some new record made initially in the reviewing court.” Camp v.
 4
     Pitts, 411 U.S. 138, 142 (1973). If the court finds the record is insufficient to support the
 5   agency’s action, “the proper course, except in rare circumstances, is to remand to the
 6   agency for additional investigation or explanation. The reviewing court is not generally
 7   empowered to conduct a de novo inquiry . . . and to reach its own conclusions based on

 8   such an inquiry.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985).

 9   B. Summary Judgment

10          “Summary judgment is a particularly appropriate tool for resolving claims
     challenging agency action.” Defenders of Wildlife v. Salazar, 729 F. Supp. 2d 1207, 1215
11
     (D. Mont. 2010). When the facts are not disputed, upon summary judgment, a court must
12
     “determine whether or not as a matter of law the evidence in the administrative record
13
     permitted the agency to make the decision it did.” Occidental Eng’g Co. v. INS, 753 F.2d
14
     766, 769 (9th Cir. 1985). The Court finds the administrative record establishes the facts
15   necessary for judicial review, and it may render an opinion as a matter of law. See id.
16   C. Administrative Procedure Act
17          Agency decisions under the ESA are governed by the Administrative Procedure Act
18   (“APA”), and for summary judgment, “the review is not a determination of whether there
19   is any genuine issue as to any material fact . . . , but rather whether the agency action was

20   arbitrary, capricious, an abuse of discretion, not in accordance with law, or unsupported by
     substantial evidence on the record taken as a whole.” Good Samaritan Hosp., Corvallis v.
21
     Mathews, 609 F.2d 949, 951 (9th Cir. 1979) (citing 5 U.S.C. § 706(2)).
22
            “Review under the arbitrary and capricious standard is deferential.” Nat’l Ass’n of
23
     Home Builders v. Defs. of Wildlife, 551 U.S. 644, 658 (2007). The reviewing court’s “role
24
     is simply to ensure that the [agency] made no ‘clear error of judgment’ that would render
25

26
                                                - 11 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 12 of 39



     its action ‘arbitrary and capricious.’” Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir.
 1
     2008) (en banc), overruled on other grounds by Winter v. Nat. Res. Def. Council, 555 U.S.
 2
     7 (2008). A decision is not arbitrary and capricious when “‘a rational connection [exists]
 3   between facts found and conclusions made’ by the defendant agencies.” Conservation
 4   Cong. v. Finley, 774 F.3d 611, 617 (9th Cir. 2014) (quoting League of Wilderness
 5   Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 760 (9th Cir.

 6   2014)). Accordingly, a reviewing court should “not vacate an agency’s decision unless”
     the agency “has relied on factors which Congress had not intended it to consider,” ignored
 7
     “an important aspect of the problem,” explained its decision with no support from the
 8
     evidence available, or “is so implausible that it could not be ascribed to a difference in view
 9
     or the product of agency expertise.” Nat’l Ass’n of Home Builders, 551 U.S. at 658 (quoting
10
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
11   (1983)). Where the agency has relied on “relevant evidence [such that] a reasonable mind
12   might accept as adequate to support a conclusion,” its decision is supported by “substantial
13   evidence.” Bear Lake Watch, Inc. v. Fed. Energy Regulatory Comm’n, 324 F.3d 1071,

14   1076 (9th Cir. 2003).

15          Moreover, review under the arbitrary and capricious standard requires courts to “be
     “most deferential” when agencies make determinations within areas of special expertise.
16
     Forest Guardians v. U.S. Forest Serv. (“FG v. USFS”), 329 F.3d 1089, 1099 (9th Cir.
17
     2003)). A court may not “substitute [its] judgment for the agency’s in determining which
18
     scientific data to credit, so long as the [agency’s] conclusion is supported by adequate and
19   reliable data.” Finley, 774 F.3d at 620.
20          Plaintiff’s first and second claims are brought against FWS under the APA. (Doc.
21   10; Doc. 36 at 2, n.1.) The final agency actions Plaintiff challenges are the remaining 2012
22   BiOps and ITSs. (Doc. 10 at 6, n.2; 30-32, ¶¶112-115.)

23   D. Claims Under the ESA’s Citizen-Suit Provision
24          The ESA’s citizen-suit provision empowers “any person” to “commence a civil suit

25   on his own behalf” against “the Secretary where there is alleged a failure of the Secretary

26
                                                 - 12 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 13 of 39



     to perform any act or duty under section 1533 . . . which is not discretionary.” 16 U.S.C. §
 1
     1540(g)(1)(C). The duties of the Secretary are delegated to FWS under 50 C.F.R. §
 2
     402.01(b).
 3          FWS issues regulations to protect a species once it is listed as threatened. 16 U.S.C.
 4   § 1533(c); Ctr. for Biological Diversity v. U.S. Forest Serv., 820 F. Supp. 2d 1029, 1032
 5   (D. Ariz. 2011). FWS can create regulations preventing action that may negatively impact

 6   a listed species. 16 U.S.C. § 1533(d). By statute, it is unlawful to violate any regulation
     established by FWS pertaining to any threatened species. 16 U.S.C. § 1538(a)(1).
 7
     “Irrespective of whether an ESA claim is brought under the APA or the citizen-suit
 8
     provision, the APA’s ‘arbitrary and capricious’ standard applies.” W. Watersheds Project
 9
     v. Kraayenbrink, 632 F.3d 472, 481 (9th Cir. 2011).
10
            Plaintiff’s third, fourth, fifth, sixth, seventh, and eighth claims are brought against
11   the USFS under the citizen-suit provision for violations of statutory provisions regarding
12   threatened species. These claims assert that USFS violated various statutory duties
13   prescribed by the FWS. (Doc. 10.)

14                                          DISCUSSION8

15   A. Moot Claims

16          “A federal court does not have jurisdiction to give opinions upon moot questions or
     abstract propositions, or to declare principles or rules of law which cannot affect the matter
17
     in issue in the case before it.” Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118,
18
     1123 (9th Cir. 1997) (citation and quotation marks omitted). An issue is moot and must be
19
     dismissed when “an event occurs that prevents the court from granting effective relief.” Id.
20          The Court previously ruled that Plaintiff’s claims as they relate to five of the original
21   eleven disputed BiOps are now moot: those pertaining to the Kaibab, Prescott, Apache-
22   Sitegreaves, Coconino, and Coronado national forests. (See Doc. 62-1 at 4, n.3; Doc. 70 at

23   3, 4; Doc. 76.) Therefore, the Court addresses only the remaining six BiOps: the March 30,

24
     8
      For simplicity, when citing to the Administrative Record, the Court cites to only one BiOp
25   even though all BiOps contain similar propositions.
26
                                                 - 13 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 14 of 39



     2012 BiOps for the Lincoln, Santa Fe, Cibola, and Carson national forests, and the April
 1
     30, 2012 BiOps for the Tonto and Gila national forests (collectively the “2012 BiOps”).
 2
     B. FWS’ Continued Implementation of the 1996 S&Gs
 3
            Plaintiff first argues the 2012 BiOps are arbitrary and capricious because: (1) the
 4   “no jeopardy” conclusions rely upon a key assumption that USFS would continue to
 5   implement the 1996 S&Gs which include, in relevant part, MSO population trend
 6   monitoring requirements; and (2) the administrative record establishes that Defendants

 7   knew when the BiOps were issued that USFS had never, in fact, engaged in MSO
     population monitoring (and had yet to formulate a plan for acquiring MSO population trend
 8
     data). (Doc. 50 at 9-15.) Plaintiff also argues that the adaptive management plan and 1996
 9
     S&Gs became mandatory upon their incorporation into the Forest Plan. Id. at 16. Because,
10
     Plaintiff asserts, Defendants never had any intention of following the Forest Plan, the 2012
11
     BiOps are unfounded, arbitrary and capricious. Id. at 19.
12
            Defendants retort that Plaintiff’s argument mischaracterizes the 1996 S&Gs, is not
13   supported by the administrative record, and baselessly concludes that the FWS’ “no
14   jeopardy” conclusions were predicated on an assurance that USFS had or would engage in
15   range-wide population trend monitoring. (Doc. 58 at 4-10.) First, according to Defendants,

16   the 1995 RP is merely advisory. (Doc. 52-1 at 3; Doc. 56 at 31.) Next, Defendants contend
     that range-wide monitoring of the MSO population was not required for compliance with
17
     the adaptive management plan. (Doc. 52-1 at 5-6.) This is purportedly because range-wide
18
     population data is not a helpful way to evaluate the local effect of USFS’ actions on MSOs.
19
     Id. Moreover, Defendants say, USFS cannot be held accountable for the failure to monitor,
20   because it was only required to collaborate about possible monitoring measures. Id. at 6-7.
21   Furthermore, FWS states that range-wide monitoring is used to determine whether a
22   species should be delisted, not to determine jeopardy. To evaluate jeopardy, FWS only

23   needed to analyze the extent to which management actions were in line with the Forest

24   Plans’ protective measures. Id. at 10. These protective measures were aimed at resolving
     the problems which led to the MSOs’ listing: the threat of severe wildfire and harmful
25

26
                                                - 14 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 15 of 39



     timber management. Id. at 8. USFS asserts that its actions comply with Section 7
 1
     requirements because they (1) implement monitoring before and after agency management
 2
     projects; (2) conduct uneven-age timber management; (3) form management projects that
 3   reduce landscape-altering wildfire; and (4) determine incidental take at site-specific
 4   projects. Id. at 6.
 5          1. Whether 1996 S&Gs are Mandatory
 6          Recovery Plans by themselves are merely advisory. See Fund for Animals, 85 F.3d
 7   at 548; Or. Nat. Res. Council v. Turner, 863 F. Supp. 1277, 1284 (D. Or. 1994). “However,

 8   where an otherwise advisory document has been clearly incorporated into a Forest Plan or
     other binding document, its requirements become mandatory.” Ecology Ctr. v. Castaneda,
 9
     574 F.3d 652, 660 (9th Cir. 2009). By incorporating the 1995 Revised RP and the 1996
10
     S&Gs into the Forest Plan, FWS made these documents mandatory. But to determine
11
     whether either required range-wide MSO population monitoring, the Court enquires into
12
     whether the plain language in the provision is cast in mandatory language such as “must”
13   or “shall” rather than “may” or “can.” Ecology Ctr. v. Castaneda, 574 F.3d 652, 661 (9th
14   Cir. 2009); cf. Doc. 79-7 at 203 (1996 S&Gs state “[t]he terms ‘should’ and ‘best’ [in the
15   Guidelines] imply some discretion on the part of the person implementing the guideline”).

16          The 1996 S&Gs, found within the 1995 RP, state that “the Standards contain no

17   discretionary elements.” USFS 466. One of the Standards requires a “[s]urvey of all
     potential [MSO] areas including protected, restricted, and other forest and woodland types
18
     within an analysis area plus the area ½ mile beyond the perimeter of the proposed treatment
19
     area.” Id. Another Standard indicates the person implementing the Guidelines is to
20
     “[m]onitor changes in owl populations and habitat needed for delisting.” USFS 467
21   (emphasis added).
22          The language in the S&Gs suggests its surveys and monitoring provisions are
23   mandatory. This monitoring appears to be utilized for two purposes: (1) to evaluate the
24   presence of MSOs surrounding an USFS treatment area, and (2) to obtain overall
25   population information for delisting. With these dual purposes in mind, the Court turns to

26
                                               - 15 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 16 of 39



     the history of FWS’ compliance with the 1996 S&Gs.
 1
            2. Prior Litigation: Adaptive Management Consistent with 1996 S&Gs.
 2
            Defendants claim that Plaintiff’s arguments are simply a reconstituted version of
 3
     prior litigation wherein the District Court determined that USFS actions were in line with
 4
     the 1996 S&Gs. (Doc. 58 at 7 (citing WildEarth Guardians v. USFS/FWS (“WildEarth I”),
 5   Doc. 81 at 20, No. 10-385-DCB (D. Ariz. Oct. 11, 2011)).)
 6          In Center for Biological Diversity v. U.S. Forest Serv., 820 F.Supp.2d at 1029,
 7   District Judge David C. Bury issued a preliminary injunction against Defendants because
 8   FWS had failed to designate critical habitat for the MSO as required in the FWS Forest

 9   Plan and excluded unoccupied MSO habitat from consideration, therefore violating the
     ESA. Concomitant with this ruling and based on the same administrative record, the judge
10
     issued an opinion in WildEarth I, No. CV-10-385-DCB, Doc. 81. As in the instant case,
11
     Plaintiff argued there that agency actions were not in compliance with the 1996 S&Gs. Id.
12
     at 8, 10. When formulating the 2005 BiOp, Plaintiff claimed FWS knew it would not
13
     implement the rigorous population monitoring required by RPM3 of the ITS. Id. RPM3
14   directed that the action agency must “monitor [MSO] occupancy on National Forest
15   System lands, pursuant to the most current approved [MSO] Recovery Plan.” USFS 2341.
16          First, Judge Bury concluded that there was enough evidence in the record to find
17   that “the MSO [adaptive] management approach implemented by the USFS [was]

18   consistent with the S&Gs, as amended in 1996.” Wildearth I, No. CV-10-385-DCB, Doc.
     81 at 20. He decided that, in addition to data that indicated the MSO population “seems not
19
     only to be stable, but possibly expanding,” the increase in PACs was evidence that the FWS
20
     management approach was “effective in protecting the MSO and its habitat.” (Id. at 20;
21
     Doc. 83 at 2.) However, the District Judge made no conclusions about the recovery of the
22   MSO, partially because the only relief he could have granted would be to send Defendants
23   back to formal consultation, which they were already doing, and so any measures he took
24   would be moot. Wildearth I, No. CV-10-385-DCB, Doc. 81 at 18. This formal consultation
25   was supposed to address the monitoring problems and “the superseding BiOp and its ITS

26
                                               - 16 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 17 of 39



     could change substantially or do away with [the monitoring] RPM altogether.” Id.
 1
            The 2012 BiOps did replace the language from RPM3; the RPM in the newer 2012
 2
     BiOps limits monitoring to “site-specific projects implemented under the [Forest Plan] on
 3
     the MSO.” USFS 6978.
 4
            In this case, Plaintiff makes similar yet distinguishable arguments. Plaintiff attempts
 5   to force compliance with the monitoring recommendations in the 1996 S&Gs by asserting
 6   that incorporating the 1995 RP into the Forest Plan means that the 1996 S&Gs were
 7   mandatory. Further, Plaintiff contends that the 1996 S&Gs and the adaptative management

 8   plan require range-wide population monitoring. Therefore, Defendants failure to conduct
     such monitoring makes the BiOps noncompliant with the mandatory terms, and
 9
     Defendants’ reliance on these BiOps arbitrary and capricious. Judge Bury has already
10
     determined that the adaptive management plan aligns with the 1996 RP and S&Gs; the
11
     Court will not reassess this issue. However, since Judge Bury did not directly address the
12
     issue, the Court will now look at whether FWS violated the ESA when coming to a “no
13   jeopardy” conclusion in the subsequent 2012 BiOps.
14   C. “No Jeopardy” Determination and Survival of MSO
15          Plaintiff takes issue with the evidentiary basis underlying FWS’ “no jeopardy”
16   determinations and complains that they were premised upon an “irrational” finding that the
17   MSO population has not declined since it was listed. (Doc. 50 at 22.) According to Plaintiff,

18   such finding was unsupported because (1) it relied on an increase of known PACs rather
     than an increase in MSOs, and (2) it disregarded available scientific data showing an MSO
19
     population decline. (Id.)
20
            FWS contends that the jeopardy determination was not dependent “on the
21
     assumption of a fully funded and implemented population trend monitoring program.”
22
     (Doc. 58 at 10, n.2.) Instead, it looked at a variety of concerns, including the major issues
23   leading to the MSOs’ listing, and determined USFS programs would not adversely affect
24   the MSO and its habitat. (Id. at 8; Doc. 52-1 at 10.) Moreover, FWS considered the data
25

26
                                                 - 17 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 18 of 39



     available—both positive and negative—and determined that it was not dependable. (Doc.
 1
     58 at 11.) Because the data was flawed in various respects, the best evidence about
 2
     population was the known increase in PACs. (Id.)
 3
            An action causes jeopardy to a species when it negatively impacts survival and
 4   recovery “by reducing the reproduction, numbers, or distribution of that species.” 50 C.F.R.
 5   § 402.02. When determining jeopardy “the consulting agency evaluates ‘the current status
 6   of the listed species or critical habitat,’ the ‘effects of the action,’ and ‘cumulative effects.’”

 7   Nat. Wildlife Fed’n v. Nat. Marine Fisheries Serv., 524 F.3d 917, 924 (9th Cir. 2008)
     (quoting 50 C.F.R. § 402.14(g)). An agency must base its actions on “the best scientific . .
 8
     . data available.” 50 C.F.R. § 402.14(g)(8); 16 U.S.C. § 1536(a)(2). What constitutes the
 9
     “best scientific data available” is left to the agency’s “special expertise.” Baltimore Gas &
10
     Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103 (1983). The agency “may not
11
     base its listings on speculation and surmise.” Alaska Oil & Gas Ass’n v. Jewell, 815 F.3d
12   544, 555 (9th Cir. 2016). In addition, “FWS cannot ignore available biological
13   information.” Ctr. for Biological Diversity v. Salazar, 804 F. Supp. 2d 987, 1008 (D. Ariz.
14   2011) (quoting Connor v. Burford, 848 F.2d 1441, 1454 (9th Cir. 1988)). However, where

15   the information is not readily available, courts cannot insist on perfection: “[T]he ‘best
     scientific . . . data available,’” does not mean “the best scientific data possible.” Building
16
     Indus. Ass’n v. Norton, 247 F.3d 1241, 1246 (D.C. Cir. 2001).
17
            Defendants conducted a Section 7(a)(2) consultation to determine whether the
18
     enactment of the Forest Plans would jeopardize or adversely modify MSO habitat. FWS
19
     8938. The conclusion was no. Id. To address the timber management and severe wildfire
20   concerns that resulted in the MSOs’ listing, FWS previously suggested: engaging in
21   uneven-aged silviculture and other timber management methods, creating PACs and
22   restricted areas for MSOs, producing replacement habitat, and surveying and monitoring

23   before and after USFS action, among others. USFS 466-470. When deciding jeopardy,

24   FWS looked at whether the Forest Plans implemented these measures and determined that
     because agency actions were addressing these concerns and proposed solutions, the Forest
25

26
                                                   - 18 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 19 of 39



     Plans were not likely to appreciably reduce the MSO population or impact its habitat. FWS
 1
     7811, 8938-39.
 2
            Furthermore, the jeopardy determination acknowledged the current limitations of
 3
     monitoring and found that without credible data on population, it was assumed that “an
 4   increase in the number of areas considered to be occupied to be a positive indicator
 5   regarding MSO population numbers.” USFS 7806. FWS admitted that the current
 6   population is ultimately unknown because the MSO is secretive and current survey data is

 7   not reliable. USFS 5641, 5650. But since 2005, there was an increased number of known
     PACs, though FWS conceded that the increase in PACs was likely due to MSO surveys in
 8
     new areas. FWS 8939; USFS 7806.
 9
            FWS considered both positive and negative MSO population data. Plaintiff contends
10
     that FWS ignored the best available evidence indicating a 30 percent decline in population
11
     since listing. USFS 9770 SUP. Yet, the studies Plaintiff mentions also included indications
12
     of a stable population. USFS 9771 SUP (“generally stable or slightly declining”); USFS
13   9772 (“results suggest current management practices . . . have been adequate for protecting
14   owls”). In addition, these citations express the same sentiment as the 2012 BiOPs that data
15   was simply inconclusive: the study methods differed, and surveys were too few and of too

16   limited a duration to elicit reliable population trend data. USFS 9770 SUP. These issues
     constrained FWS’ ability to “quantify trends in [MSO] abundance and population change.”
17
     Id.
18
            FWS also admitted that the historic lack of population monitoring limited its ability
19
     to accurately estimate the current population. In an earlier draft of the 2012 BiOp, FWS
20
     admitted it was impossible to know conclusively the current status of the MSO without
21   range-wide population monitoring. FWS 7816. But, FWS believed monitoring of site-
22   specific projects before and after agency action may permit assessment of how agency
23   action directly affects the PACs in the specific action area. Id.
24          Contrary to Plaintiff’s contention, the BiOps did not say the jeopardy analysis was
25   based on an increase in population, but rather “no decline.” FWS 8939. There is substantial

26
                                                 - 19 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 20 of 39



     evidence supporting this assertion. In short, FWS’ determination that USFS’ actions would
 1
     not jeopardize the continued existence of the MSO or adversely affect its habitat was not
 2
     dependent upon a finding that the MSO population was increasing, or a requirement that
 3   USFS conduct range-wide population monitoring. The Court finds the determination was
 4   not arbitrary or capricious. This does not, however, answer whether the jeopardy analysis
 5   adequately assessed recovery.

 6   D. Impact of USFS’ Forest Plans on MSO’s Recovery

 7         Plaintiff contends that FWS’ jeopardy determination failed to account for MSO

 8   recovery. (Doc. 50 at 21-23.) Defendants say that the BiOps consider recovery because the
     Forest Plans confronted the threats to the MSO and compliance would help increase habitat
 9
     which in turn helps the MSO recover. (Doc. 58 at 18.)
10
           The jeopardy analysis must consider both survival and recovery. Nat’l Wildlife
11
     Fed’n, 524 F.3d at 931; 50 C.F.R. § 402.02. “Recovery means more than just improved
12
     status; it means improvements to the point where the species may be delisted.” Ctr. for
13
     Biological Diversity v. Provencio, 2012 WL 966031, at *12 (D. Ariz. 2012); see Gifford
14   Pinchot, 378 F.3d at 1070. Moreover, USFS is not permitted to base its compliance with
15   the ESA “on speculation or surmise.” Bldg. Indus. Assoc. of Superior Calif. v. Norton, 247
16   F.3d 1241, 1247-48 (D.C. Cir. 2001) (citing Bennett v. Spear, 520 U.S. 154, 176 (1997)).

17   And, although generally given respect, “[d]eference to an agency’s decision has not come
     so far that we will uphold regulations whenever it is possible to conceive a basis for
18
     administrative action.” Minn. Ctr. for Envtl. Advocacy v. U.S. Forest Serv., 914 F. Supp.
19
     2d 957, 964 (D. Minn. 2012) (citing Bowen v. Am. Hosp. Ass’n, 476 U.S. 610, 626,
20
     (1986) (plurality) (quotation marks omitted)).
21
           1. Range-Wide Monitoring Essential to Delisting the MSO
22
           Defendants concede that “the main purpose [of range-wide population monitoring]
23   is for FWS to conduct a future delisting analysis.” (Doc. 58 at 6.) Even FWS admits in the
24   1995 RP that delistment “depends on providing clearly specified evidence that the
25

26
                                               - 20 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 21 of 39



     population is stable or increasing” and to do so there must be range-wide population
 1
     monitoring. USFS 130, USFS 133, USFS 140; see also USFS 109 (“[R]ecommendations
 2
     are not meant to stand alone without [population and habitat] monitoring.”); USFS 60
 3   (same). The 2012 BiOps reflect this sentiment. See e.g., USFS 7816. Likewise, in the 2012
 4   Revised RP FWS confirmed that the proposed monitoring methods must be strictly
 5   followed for delisting. USFS 9540 SUP (“Without careful and rigorous application of the

 6   proposed population monitoring, there would be no objective basis for delisting the owl.”).

 7          This failure to monitor population not only stifles delisting, but fundamentally
     hampers the ability to assess recovery. Both the FWS Regional Director and the MSO
 8
     Recovery Team acknowledged that population monitoring, as illustrated in the 1996 RP,
 9
     was integral to obtaining information about the effects of any agency action on the MSO.
10
     USFS 1008, 1011, 8467. So, by FWS’ own admission, delisting and therefore recovery is
11
     wholly dependent upon accurate range-wide population data, and no reliable data exists.
12
            While FWS argues that the Forest Plan measures taken to protect habitat sufficiently
13   addressed recovery, habitat monitoring is a sufficient way to assess MSO population and
14   is not an adequate measure of recovery. FWS has distinguished management measures that
15   measure habitat from those that monitor population:

16          [M]onitoring assesses the efficacy of management actions. Thus, it is
            critically important to monitor owl populations and habitat to determine
17          whether both are stable or improving. Monitoring population trends provides
18          a real-time assessment of the owl’s status, whereas habitat monitoring allows
            us to predict if there will be adequate habitat to support a viable owl
19          population in the future.

20   USFS 9542 SUP (emphasis added). Here, the FWS makes clear that two objectives must

21   be met prior to delisting: an improvement in habitat conditions, and a quantifiable increase
     in MSO population. USFS 9540 SUP. Protecting habitat is only one part of this equation.
22
     Stand-alone Forest Plan measures protecting habitat do not reasonably address recovery
23
     because even if all national forest land was preserved for the MSO, it will never provide
24
     enough information about population trends to allow for delisting nor an accurate
25

26
                                                - 21 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 22 of 39



     assessment of whether the population range-wide is recovering. Therefore, it cannot be a
 1
     basis for a no jeopardy determination.
 2
            Defendants next assert that the BiOps requirement of pre- and post-treatment
 3
     monitoring provides for recovery. (Doc. 52-1 at 10.) However, they also admit that any
 4
     monitoring for recovery would need to be done over a period of around 15 years “to
 5
     generate any meaningful data on population trends.” Id. at 18. A monitoring period of one
 6   year before and two to three years after treatment is insufficient to provide population trend
 7   data for delisting. Again, this does not provide adequate information to guide a jeopardy
 8   analysis about recovery.

 9          USFS next claims it does not bear the responsibility for finding a solution to

10   monitoring. USFS asserts that it need only collaborate about ideas to perform population
     monitoring range-wide. (Doc. 58 at 7.) USFS contends that it has fulfilled this obligation
11
     by participating in pilot projects and consistently collaborating about possible methods of
12
     population monitoring. Id.
13
            This argument provides no accountability. In twenty-three years, this method has
14
     failed to bring the MSO closer to being delisted. In allowing the effort to be “collaborative”
15   there is no one entity that is committing an ESA violation. The failure to monitor MSO
16   population gets a pass, and neither USFS nor FWS are responsible for specific measures to
17   quantify the MSO population or ensure that current Forest Plans are making strides towards

18   delisting the MSO. The Court agrees with Plaintiff that this shirking of responsibility is

19   impermissible. See, e.g., Ctr. for Biological Diversity v. Rumsfeld, 198 F. Supp. 2d 1139,
     1153-54 (D. Ariz. 2002) (concluding that, by basing its no-jeopardy ruling on future
20
     development of a long-term plan, the agency “admi[tted] that what is currently on the table
21
     . . . is inadequate to support the FWS’s “no jeopardy” decision”).
22
            Also, claims that the range-wide monitoring is not feasible because of budgetary
23
     concerns do not relieve Defendants from finding a solution. The 2012 BiOps illustrate that
24   population monitoring, as described in the 1996 RP, was logistically and financially
25

26
                                                 - 22 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 23 of 39



     impossible. USFS 6144, 6146. Defendants have had over 20 years to find a workable way
 1
     to monitor MSO occupancy to measure progress towards delisting. Budget complications
 2
     are no excuse. Nat. Wildlife Fed’n, 524 F.3d at 929 (explaining that compliance with the
 3   ESA’s no jeopardy requirements are mandatory “regardless of the expense or burden the
 4   application might impose”); Ctr. for Biological Diversity v. Norton, 304 F. Supp. 2d 1174,
 5   1179-80 (D. Ariz. 2003).

 6          Defendants also assert that the proposed alternative monitoring method in the 2012

 7   Revised RP adequately resolves the range-wide population monitoring dilemma. (Doc. 52-
     1 at 18.) They claim that this new monitoring was to be put through a pilot run in 2013
 8
     range-wide, and was to be implemented between 2014 and 2016. Id. at 18.
 9
            The 2012 Draft and Revised RPs proposed “a surrogate for evaluating trends in
10
     actual owl numbers, owl occupancy will be monitored at a sample of fixed sites randomly
11
     selected throughout the U.S. range of the [MSO].” USFS 9542 SUP; FWS R 451. The
12
     2012 Revised RP is a prospective document, issued after the 2012 BiOps. Although a draft
13   was referred to in the 2012 BiOp, it cannot be relied upon for the no-jeopardy finding. See
14   Ariz. Cattle Growers’ Ass’n v. U.S. Fish & Wildlife, Bureau of Land Mgmt., 273 F.3d 1229,
15   1245 (9th Cir. 2001) (explaining that reliance upon records not in existence at the time of

16   the determination “would allow the consulting agency to produce far reaching and
     unsupported [BiOps] knowing that it could search for evidentiary support if circumstances
17
     change or new facts are discovered”). The Revised RP raises a surrogate monitoring
18
     program for surveying random areas, but it is unclear whether this was intended to be
19
     implemented at the time of the 2012 BiOps, whether USFS is responsible for its
20   implementation, or whether the surrogate can result in the delisting of the MSO.
21          Moreover, referencing a Draft Recovery Plan to show compliance with the ESA is
22   not reasonable, nor does it incorporate those measures into the BiOp. Future measures that
23   are considered for the jeopardy analysis “have to be identified and included in the Final
24   [BiOp], either as RPAs or incorporated into the [action agency’s] proposed action, to

25   support a ‘no jeopardy’ decision. Without these measures, there is no factual basis and no

26
                                               - 23 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 24 of 39



     rational basis for the opinion.” Ctr. for Biological Diversity v. Rumsfeld, 198 F. Supp. 2d
 1
     1139, 1154 (D. Ariz. 2002).
 2
            Defendants point to no evidence that these protective measures have led the MSO
 3
     toward recovery. The PAC increase, as the 2012 BiOps demonstrate, cannot lead to the
 4   inference of an increase in abundance. FWS 7806. In addition, while taking protective
 5   measures to secure habitat is promising, as FWS has stated, it takes both habitat and
 6   population increase to lead to delisting. See, e.g., Nat’l Wildlife Fed’n v. Nat’l Marine

 7   Fisheries Serv., 839 F. Supp. 2d 1117, 1125 n.3 (D. Or. 2011) (questioning whether the
     court should give deference to jeopardy opinion based on habitat improvement without
 8
     “scientific support for specific survival predictions”). Drawing the conclusion that simple
 9
     habitat protection and increased PACs from new survey areas will lead to recovery is not
10
     reasonable because neither method is a supported means for assessing recovery for
11
     delisting.
12
            Finally, FWS argues that the range-wide monitoring is for delisting—not for the
13   jeopardy analysis. However, the two are interconnected because jeopardy must consider
14   recovery, recovery must be geared towards eventual delisting, and delisting is dependent
15   upon range-wide monitoring. FWS concluded the Forest Plan did not jeopardize the MSO

16   because it was protective to MSO habitat and because there were increased PACs. But, as
     noted above, these are not sufficient indicators of recovery. The BiOps simply do not
17
     provide a route to recovery or a way to accurately assess it. The no-jeopardy determination
18
     is unsupported, arbitrary, and capricious because the finding failed to account for recovery
19
     of the MSO.
20
     E. FWS’ Decision to Issue Eleven Forest-Specific BiOps
21
            Plaintiff claims that management across national forests is crucial, and FWS’
22   decision to release eleven separate BiOps was inexplicable and therefore arbitrary and
23   capricious. (Doc. 50 at 23-24.) Plaintiff asserts that at minimum, Defendants needed to
24   provide a reasoned analysis supporting the policy change, but all they gave were
25   unsupported, post-hoc rationalizations. (Id. at 24; Doc. 62-1 at 20.)

26
                                                - 24 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 25 of 39



            FWS responds that there were valid reasons for shifting from one BiOp for Region
 1
     3 to eleven individual BiOps. (Doc. 58 at 12.) The change: (1) eased the workload on staff;
 2
     (2) permitted a better accounting of incidental take occurring at specific projects; and (3)
 3   allowed more localized and individualized coverage under the ESA. Id. FWS adds that
 4   even if these reasons are insufficient, the change was not in policy, but rather a change in
 5   process; as such, the move did not require a reasoned explanation. Id. at 13 (citing Cloud

 6   Found. v. Kempthorne, No. CV–06–111–BLG–RFC, 2008 WL 2794741, at *2 (D. Mont.
     Jul. 16, 2008).)
 7
            “A settled course of behavior embodies the agency’s informed judgment that, by
 8
     pursuing that course, it will carry out the policies committed to it by Congress.” Motor
 9
     Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 41-42
10
     (1983) (internal citation and quotation marks omitted). As the Ninth Circuit recently stated,
11
     “[a]gencies are free to change their existing policies as long as they provide a reasoned
12   explanation for the change. . . . However, an agency may not depart from a prior policy sub
13   silentio.” Altera Corp. & Subsidiaries v. Comm’r, 926 F.3d 1061, 1100 (9th Cir. 2019).
14   Furthermore,

15          [A] policy change complies with the APA if the agency (1) displays an
            “awareness that it is changing position,” (2) shows that “the new policy is
16          permissible under the statute,” (3) “believes” the new policy is better, and (4)
17          provides “good reasons” for the new policy, which, if the “new policy rests
            upon factual findings that contradict those which underlay its prior policy,”
18          must include “a reasoned explanation . . . for disregarding facts and
            circumstances that underlay or were engendered by the prior policy.”
19
     Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (en banc)
20
     (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009)).
21
            FWS met this four-pronged test. First, the parties agree that a unified assessment of
22   the effects of agency actions from all national forests on the MSO population is crucial to
23   recovery. (Doc. 51 at 18; Doc. 52-1 at 22.) But Plaintiff argues that the eleven BiOps lose
24   sight of the overarching effects of agency action throughout all national forests. Defendants

25   retort, “[t]he analysis of each Forest Plan has not and will not occur in a vacuum; the

26
                                                 - 25 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 26 of 39



     impacts of implementation of all the Forest Plans in the region will continue to be
 1
     considered in the environmental baseline of the jeopardy analysis for the owl as well as the
 2
     destruction or adverse modification analysis for its designated critical habitat.” (Doc. 52-1
 3   at 22-23.)
 4          This overarching approach is present in the 2012 BiOps. The eleven BiOps explain
 5   how the region-wide considerations contained in the 1996 S&Gs and Amended Forest Plan
 6   extend to an individual BiOp. To do so, national-forest action is guided by the “long-range

 7   management strategies” contained in the 1996 Amended Forest Plan for all national forests
     in Region 3, but the local BiOps provide “site-specific decisions” about how these regional
 8
     strategies will be carried out. USFS 5584; USFS 5584 (“[A]ll site-specific activities must
 9
     conform to the programmatic framework set up in the Forest Plans (S&Gs) and they must
10   meet . . . ESA requirements.”); USFS 5587 (“The S&Gs in the [Forest Plans] will be
11   followed when selecting, planning, and executing site-specific management actions” or
12   else the action “must be modified or the Forest Plan must be amended and subject to

13   another § 7(a)(2) consult.”).

14          These individual BiOps are not as isolated as Plaintiff claims, and the analysis for
     the BiOp has not changed from previous iterations: recommendations are still drawn from
15
     the Forest Plans. Because the BiOps incorporate the overarching concerns of the former
16
     singular BiOp, the factual findings do not contradict the previous unified version. These
17
     BiOps were simply separated in a different manner, but address the same issues as in the
18   previous BiOps. If anything, the change allowed for more detailed analysis of the effect of
19   each national forest’s Forest Plans, which is the underlying purpose of the BiOps.

20          Second, Defendants announced the shift to eleven Biological Assessments (and as

21   a result, eleven BiOps) in their December 2010 Consultation Agreement, therefore
     demonstrating an awareness of the changing position. USFS 4451.
22
            Third, Defendants believed the new policy improved on the previous iteration. The
23
     meeting minutes with the FWS Regional Office issued prior to the 2012 BiOps show that
24
     FWS and USFS had participated in discussions about the advantages of separating the
25

26
                                                - 26 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 27 of 39



     BiOps by national forest. USFS 4316. The minutes state Defendants “agreed that the
 1
     [BiOps] would be by forest and could come one by one, instead of all at once . . . . This
 2
     approach will make it easier at both the Regional and field office levels for both agencies.”
 3   USFS 4316.
 4          Also, Defendants assert that focusing on individual national forests would allow for
 5   easier assessment by dividing the BiOps into smaller, staggered, manageable subdivisions,
 6   rather than one overarching, all-encompassing BiOp. (Doc. 58 at 12.) This assertion is

 7   supported by the record. See USFS 4316. The spacing permits more time for individualized
     national forests BiOps, and delegates efforts for each national forest at staggered intervals.
 8
            Finally, both parties argue about whether the Northern Spotted Owl or the Canada
 9
     lynx have separate or unified BiOps, but Plaintiff never challenges FWS’ contention that
10
     the ESA does not demand that FWS produce one BiOp for Region 3. (Doc. 52-1 at 22.)
11   The matter of whether the BiOps for either of these species have similar delineations is
12   inconsequential when there is no evidence that individualized BiOps are impermissible.
13
            The Court finds that Defendants have provided valid reasons for the change to
14   eleven BiOps. Therefore, the Court cannot grant Plaintiff’s request to direct Defendants to
15   issue a single BiOp for Region 3. As such, the Court need not address Defendants’
16   procedural-versus-policy argument.

17   F. Cumulative Effects of Climate Change on the MSO

18          Plaintiff asserts that the coverage of the effects of climate change in the 2012 BiOps

19   was too general and, given the potentially devastating threat to the MSO, should have been
     evaluated more in depth. (Doc. 50 at 24.) Furthermore, the BiOps failed to analyze the
20
     effects of climate change as it relates specifically to the MSO population. Id. If done
21
     properly, Defendants would have recommended conserving land that is not currently
22
     reserved for the MSO in climates both warmer and cooler than that currently utilized by
23
     MSOs. Id. Defendants respond that the 2012 BiOps included information about how
24   climate change will affect the MSO. (Doc. 58 at 15.) To help the MSO population survive
25

26
                                                 - 27 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 28 of 39



     in the face of these changes, the 2012 BiOps recommended cultivating the multilayered
 1
     canopies that MSOs prefer. Id.
 2
            FWS noted in the 2011 Biological Assessment that, in the Southwest, climate
 3
     change will manifest in increased temperatures and aridity, intensified flooding, and
 4   delayed monsoons. USFS 4717. Plainly, FWS recognized, these differences may result in
 5   more wildfires. USFS 4717. But, FWS noted, “[m]ost global climate models are not yet
 6   precise enough to apply to land management at the . . . [national forest] scale. This limits

 7   the [national forest] specific analysis of potential effects of climate change.” USFS 4719;
     see also USFS 9221 SUP (stating that because the science on climate change is in the
 8
     developmental stage “assessments of the effects of climate change on the [MSO] at this
 9
     time necessarily are speculative, [and] based on circumstantial information”). Furthermore,
10
     these changes were not anticipated to be measurable within the time the 2011 assessment
11
     was to be in effect. USFS 4740; see also USFS 7579.
12
            Nevertheless, FWS stated, “[c]limate variability combined with unhealthy forest
13   conditions may [] synergistically result in increased negative effects to habitat from fire,”
14   FWS 7806; USFS 6136, insects, and disease. USFS 4740; USFS 7579. To decrease the
15   threat of landscape-altering fires, FWS concluded that continued implementation of fuels

16   reduction and forest restoration pursuant to the 1995 RP would suffice, and that without
     these measures “existing forest conditions, climate change, and extended droughts will
17
     continue to impact forest sustainability.” FWS 6796.
18
            Plaintiff would like a different approach to climate change but fails to show that
19
     Defendants did not consider the effects on the MSO. The BiOps include information that
20
     increased fires due to warmer, drier temperatures could ruin habitat and increase disease.
21   FWS recommended utilizing fuels management and forest restoration measures to protect
22   multilayered, dense canopies amenable to the MSO population. This Court must be
23   deferential to Defendants’ predictions about the possible effects of climate change. See FG
24   v. USFS, 329 F.3d 1089, 1099 (9th Cir. 2003).

25          FWS acknowledges that due to the shorter timeline (approximately 10 years), the

26
                                                - 28 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 29 of 39



     effects need not be given much detail. FWS 194. But, just because Defendants addressed
 1
     the impact on the MSO population generally does not mean they “failed to consider an
 2
     important aspect of the problem,” and Plaintiff fails to articulate what FWS failed to
 3   consider. See Nat’l Ass’n of Home Builders, 551 U.S. at 658. Where a plaintiff fails to point
 4   to data omitted from consideration, the claim fails. Kern Cnty. Farm Bureau, 450 F.3d at
 5   1081. The climate analysis was neither arbitrary nor capricious.

 6   G. Cumulative Effects of the Tribal Timber Management Programs

 7          Plaintiff next claims that the 2012 BiOps failed to detail the potential effects of tribal

 8   timber management programs because this section is lifted directly from the 2005 BiOp
     and was so inconsequential to FWS that they inadvertently omitted it from the draft 2012
 9
     BiOps. (Doc. 50 at 25; FWS 756). FWS asserts that its handling of tribal cumulative effects
10
     was sufficient. (Doc. 58 at 15.) First, FWS states it was limited to information provided by
11
     the tribes. Id. at 16. Second, FWS notes, there was individualized analysis of cumulative
12
     effects in several national forest BiOps, including the Lincoln, Santa Fe, and Tonto national
13   forests. Id. at 16.
14          Agencies must assess the cumulative effects of their actions on a listed species
15   during formal consultation and within a BiOp. 50 C.F.R. § 402.14(g)(3)-(4). “Cumulative
16   effects are those effects of future State or private activities, not involving Federal activities,

17   that are reasonably certain to occur within the action area of the Federal action subject to
     consultation.” 50 C.F.R. § 402.02(d).
18
            The 2012 BiOps concluded that “Tribes are sovereign governments with
19
     management authority over wildlife and other Tribal land resources.” FWS 7595. In the
20
     Revised RP, FWS also indicates that “[m]ost tribes consider their wildlife information to
21
     be proprietary” and therefore FWS necessarily limited the cumulative effects discussion to
22   the information disclosed by the tribes. USFS 9921 SUP; USFS 9595.
23          Plaintiff is correct that the cumulative analysis was missing entirely from the draft
24   BiOps. FWS 756. And Plaintiff’s description of that analysis as “boilerplate” may be
25

26
                                                   - 29 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 30 of 39



     accurate in the sense that the language reflected earlier language from the 2005 BiOps.
 1
     However, Plaintiff’s argument fails because it never questions the validity of the 2005
 2
     analysis. Nor does Plaintiff allege that FWS was provided further information from tribal
 3   populations that would mandate a revision of its analysis, or challenge FWS’ contention
 4   that it could only use information provided by the tribes.
 5          In the 2012 BiOps, FWS looked at the cumulative effects of tribal actions according
 6   to the tribes’ disclosed timber management programs. USFS 9921 SUP1. For instance, the

 7   Tonto Forest BiOp found that the San Carlos Apache Tribe’s MSO Conservation Plan took
     measures to protect the MSO population including: deferring timber harvesting around
 8
     MSO habitats, practicing uneven-aged silviculture, “maintaining sufficient suitable
 9
     habitat,” and reducing the risk of wildfire through fire-management programs. FWS 8988.
10
     FWS also found that the White Mountain Apache forest management plan was protective
11
     of the MSO because its timber management took the back seat to MSO protection in areas
12   with four or more MSO populations, it prevented timber harvest around MSO PACs, and
13   it seasonally limited activities that may disturb the MSO. FWS 8988. FWS found these
14   programs “wholly beneficial to the [MSO]” in 2005. USFS 2336: see also FWS 8737

15   (Mescalero Apache Tribe’s forest plan paralleled RP and therefore protective of MSO).

16          Plaintiff does not indicate what “important aspects of the problem” were omitted
     from the cumulative effects of tribal management. (See Doc. 50 at 26.) There is no claim
17
     that additional information subsequent to the 2005 BiOps was made available by the tribes
18
     to the FWS. Furthermore, in 2005, FWS provided detailed analysis of the cumulative
19
     effects of tribal timber management plans by describing known tribal management actions
20   and comparing them to FWS timber management recommendations for the protection of
21   the MSO. Many of the tribal programs were found to be in line with FWS’ timber
22   management recommendations and therefore not cumulatively detrimental. FWS is not

23   required to reanalyze the cumulative effects when there was no additional information to

24   analyze and the information known was consistent with MSO recovery measures. FWS
     utilized the best information available (the data provided by the tribes) to determine the
25

26
                                                - 30 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 31 of 39



     cumulative effects of tribal timber management. The analysis is as relevant in 2012 as it
 1
     was in 2005. Therefore, it was not arbitrary or capricious.
 2
     H. Relationship Between the MSO and Wildfire
 3
            In the 2012 BiOps, there was concern over the effects of landscape-changing
 4
     wildfire on the MSO population. FWS 7807, 8453. But Plaintiff contends that FWS
 5   inconsistently found that severe wildfire “was the greatest threat to the MSO within the
 6   action area,” while contemporaneously claiming that FWS was unable to gage how
 7   wildfires effected MSO population. Id. Plaintiff asserts FWS’ conclusion failed to use the

 8   best available evidence and lacked support, making it arbitrary and capricious. (Id. at 26;
     Doc. 62-1 at 23.)
 9
            To Plaintiff, the best available evidence came from sources indicating that MSOs
10
     can thrive post-wildfire. (Doc. 51 at 33, ¶¶ 106-09.) Plaintiff cites to a critique which asserts
11
     that MSOs “tolerate some degree of moderate to high-severity fire” and may be amenable
12
     to foraging in burned areas. (Id. (citing USFS 9363 SUP1).) Plaintiff also cites to a 2011
13
     survey of MSOs in the Chiracahua Mountains, which contains anecdotal evidence that
14   MSOs can survive in areas subjected to high-intensity fire and, in certain instances, exhibit
15   increased birth rates. (Id. (citing USFS 9299-9300).) Likewise, a survey including MSOs
16   in the Pinaleno Mountains noted an increase in births seven years after a high-severity

17   wildfire.9 (Id. (citing USFS 9323 SUP1).) Finally, Plaintiff points to evidence indicating
     that MSOs were attracted to burned areas due to the increased availability of rodents. USFS
18
     9158 SUP.
19
            In refute, FWS argues that Plaintiff relies on surveys where the wildfires burn in a
20
     haphazard burn pattern, which leaves survey areas with some old-growth, multilayered
21
     canopies for MSOs to live. (Doc. 58 at 17.) However, if there were no habitat available,
22

23   9
       The Court recognizes that the Chiracahua and Pinaleno Mountains are within the
     Coronado national forest, and this BiOp has been found moot. The Court refers to this
24   survey to acknowledge the information available of increased birth rates in forests that have
     been modified by severe fire and does not draw any conclusions about the Coronado
25   national forest BiOps.
26
                                                  - 31 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 32 of 39



     due to a high-severity, landscape-altering wildland fire, then there would be nowhere for
 1
     MSOs to roost, reproduce, or forage. Id. With no habitat to occupy, the MSO cannot
 2
     survive. Id. Because FWS’ concern was from landscape-annihilating wildfires, and
 3   Plaintiff sites to instances where there was merely mosaic-pattern burning of forest land,
 4   Defendants contend the cited data is not in conflict with the findings in the 2012 BiOps.
 5   Id. In addition, Defendants claim the longest data collected was limited to seven years post-

 6   fire and this cannot adequately assess the long-term effects. Id. Therefore, FWS reasonably
     concluded that given the lack of long-term, reliable data, the best way to protect MSOs was
 7
     to protect their habitat. Id. at 16.
 8
            The 2012 BiOps observed that MSOs depend on old-growth forests with uneven
 9
     canopies. USFS 5929. It also stated that the primary threat to MSO PACs was catastrophic
10
     wildfire. USFS 5933, 6137. FWS noted that “[w]ildland fire has resulted in the greatest
11
     loss of PACs and [critical habitats] relative to any other actions” FWS 7907; see USFS
12   9751 SUP, and that “[s]outhwestern forests have experienced larger and more severe
13   wildland fires from 1995 to the present than prior to 1995,” USFS 7806; see USF 9749
14   SUP (stating forests are now more frequently exposed to increased intensity, stand-

15   replacing wildfires and the loss of habitat “can be detrimental to [MSOs], even if they are
     able to persist in burned areas over the short term.”).
16
            However, FWS also admitted that there was limited information about the extent to
17
     which wildfires effected the MSO population, see, e.g., FWS 7859, or the long-term effects
18
     of wildland fire on the MSO, see e.g., USFS 9586, 9759, 9817 SUP. In the 2012 BiOps, it
19
     stated that there was some indication that even after wildfires, MSOs have “return[ed] to
20   their nesting and roosting areas . . . and have bred successfully.” USFS 6146. FWS also
21   conceded in the 2012 BiOps that fuels-reduction measures may cause temporary, short-
22   term disturbances to MSOs, but the short-term harassment was outweighed by the

23   importance of avoiding wildfires that cause long-term loss of old, multi-canopied forest in

24   which MSOs prefer to live. USFS 5939, 6137.

25          Defendants’ reasoning is rational and supported by adequate data. The best available

26
                                                 - 32 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 33 of 39



     evidence is that MSOs have lost the greatest amount of habitat and PACs from wildland
 1
     fires. It is logical to conclude that the long-term effect on MSOs from loss of habitat is
 2
     negative, and that reducing the likelihood of landscape-annihilating wildfire would protect
 3   current and future MSO PACs. Further, evidence exists supporting FWS’ contention that
 4   severe, stand-replacing wildfires would negatively impact MSO population. One survey
 5   indicated that MSOs “continued to occupy burned areas . . . except in the territory that

 6   experienced the highest burn severity.” USFS 9756 SUP; USFS 9758 SUP. Others found
     that in these high-severity fire areas there were fewer coupled MSOs. See USFS 9218,
 7
     9756-58 SUP. And, even in instances noting the beneficial effect of wildfires, it is conceded
 8
     that data is sparse, methods were varied, or the connection between cause and effect was
 9
     hypothetical. See, e.g., USFS 9768 SUP; USFS 9755 SUP; USFS 9759-60 SUP. Moreover,
10
     nearly all of the surveys Plaintiff cites to include areas in which only certain percentages
11   of the land were burned, not complete destruction. The conclusion that holocaustic wildfire
12   would negatively impact MSOs does not contradict evidence of MSOs’ survival after
13   lower-grade wildfires.

14          Plaintiff argues that a seven-year study on births should be sufficient to demonstrate

15   that severe wildfires are beneficial in the long-term. But FWS explains that MSOs live for
     extended periods, and any population trend studies must be over ten years to provide any
16
     reliable connections between an action and the effect on MSOs. USFS 9585 SUP; USFS
17
     7324. There is no data available about the effects of catastrophic wildfires over a period of
18
     ten years. USFS 9751. FWS’ explanation for why it would not rely on a survey of shorter
19   length is not implausible and does not “run[] counter to the evidence before the agency.”
20   Nat’l Ass’n of Home Builders, 551 U.S. at 658. The Court understands this lack of long-
21   term data is frustrating, especially because long-term, range-wide monitoring needs to

22   occur to delist the MSO. However, this does not mean that better evidence was available,

23   or that FWS’ conclusions were arbitrary or capricious.

24          FWS did not fail to consider evidence of MSOs success post-fire; rather FWS did
     not give it the weight that Plaintiff would like. There is simply not enough data to ensure
25

26
                                                - 33 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 34 of 39



     landscape-altering fires positively effect MSOs in the long run. There appears to be some
 1
     indication that MSOs can survive and reproduce after mosaic-pattern, severe-intensity
 2
     wildfire. But to interpret the data in the manner Plaintiff suggests would require this Court
 3   to ignore the evidence in its entirety, blindly focusing only on the statements that support
 4   Plaintiff’s conclusions. In addition, the Court would have to ignore the surveys’ admitted
 5   limitations: limited data, differing survey methods, and questionable causal connections.

 6   I. FWS’ Incidental Take Statements

 7          Plaintiff confusingly asserts that the ITS in the 2012 BiOps are arbitrary and

 8   capricious because they “allow for open-ended and limitless take so long as a certain
     amount is not exceeded each year.” (Doc. 50 at 29, 30 (emphasis added).) In the 2012
 9
     BiOps, take is determined by PACs instead of an individual MSO count, and Plaintiff
10
     claims the number of PACs can be altered by USFS management actions. Id. at 30. Plaintiff
11
     also believes that the ITSs fail to account for take outside of PACs. Id. at 29. Defendants’
12
     explanation of the one-year time limit for incidental take is equally perplexing. They appear
13   to assert that any agency action would exceed permissible take if it were measured by a
14   longer time frame, but somehow the same action would not violate incidental take in one
15   year. (Doc. 58 at 18-19.) They state that the take was limited to one year “because

16   otherwise the agencies would be reinitiating Section 7 consultation after the first landscape-
     level project due to an exceedance of the incidental take limit.” Id. at 19. Nevertheless,
17
     Defendants counter, FWS sets take limits that are quantifiable and therefore not arbitrary.
18
     Id. at 18. Furthermore, FWS considered the MSOs outside PACs because take was limited
19
     by national forest, not just PACs, and the BiOps require surveys to discover MSOs prior to
20   implementation of projects outside PACs. Id.
21          “Where possible, [an ITS] should be specified in terms of a numerical limitation on
22   the Federal agency.” Or. Nat. Res. Council v. Allen, 476 F.3d 1031, 1037-38 (9th Cir.
23   2007). An ITS that “contains no numerical cap on take and fails to explain why not”
24   violates the ESA. CBD v. USBLM, 698 F.3d 1101, 1126-27 (9th Cir. 2012). In general,

25   quantified take should be the number of individuals in the species lost, not the loss of

26
                                                 - 34 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 35 of 39



     habitat. Allen, 476 F.3d at 1037-38; see also Gifford Pinchot, 378 F.3d at 1066. A surrogate
 1
     number is valid only if “no number may be practically obtained” and there is a verifiable
 2
     level at which, if surpassed, would require reinitiating consultation. Allen, 476 F.3d at
 3   1037-38.
 4          The Court finds that the ITSs’ use of a surrogate was reasonable. The BiOps
 5   provided a valid reason for why a measurable number of MSOs could not be obtained. For
 6   instance, the Santa Fe Forest ITS stated:

 7          [I]t is difficult to quantify the number of individual owls taken because (1)
            dead or impaired individuals are difficult to find and losses may be masked
 8          by seasonal fluctuations in environmental conditions; (2) the status of the
 9          species could change over time through immigration, emigration, and loss or
            creation of habitat; and (3) the species is secretive and we rarely have
10          information regarding the number of owls occupying a PAC and/or their
            reproductive status.
11

12   USFS 6147; USFS 6797. Plaintiff also acknowledges that MSOs often leave PACs (Doc.
     50 at 29), which would make individual monitoring more difficult. FWS’ solution was to
13
     track incidental take by measuring PACs rather than individuals. USFS 6147; USFS 6797.
14
     FWS explains in the BiOps:
15
            [Measuring PAC levels] fits well with our current Section 7 consultation
16          policy which provides for incidental take if an activity compromises the
            integrity of an occupied PAC to the extent that we are reasonably certain that
17
            incidental take occurred. . . . Actions outside PACs will generally not result
18          in incidental take because we are not reasonably certain the owls are nesting
            and roosting in areas outside of PACs. We may modify this determination in
19          cases when areas that may support owls have not been adequately surveyed
            and we are reasonably certain owls may be present.
20

21   USFS 6147.

22          Not only do the 2012 BiOps limit take to a certain number of PACs, they also limit
     the amount of time harassment can occur. See, e.g., Carson Forest BiOp, FWS 7817 (of the
23
     2 designated PACs, incidental take of 1 PAC permissible per year from harassment lasting
24
     no longer than 3 breeding seasons); Santa Fe Forest BiOp, USFS 6148 (of the 48 designated
25

26
                                                 - 35 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 36 of 39



     PACs, incidental take of 2 PACs permissible per year from harassment for no more than 3
 1
     breeding seasons); Tonto Forest BiOp, USFS 6798 (of the 72 designated PACs, incidental
 2
     take of 4 PACs permissible per year from harassment lasting no more than 3 breeding
 3   seasons, and from long-term disturbance of 2 PACs per year); Gila Forest BiOp, USFS
 4   6978 (of the 286 designated PACs, incidental take of 14 PACs permissible per year from
 5   harassment lasting no longer than 3 breeding seasons, and 2 PACs from “long term or

 6   chronic disturbance, or habitat degradation or loss over the life of the [BiOp].”)

 7          Furthermore, FWS considered possible MSOs outside of designated areas in the
     BiOps by requiring surveys prior to any agency action. USFS 466; USFS 6148. In the event
 8
     MSOs were detected during the surveys, the BiOps provided for the addition of new PACs.
 9
     USFS 6150; FWS 7919-22. FWS even allowed for modification in instances where MSO
10
     are likely present but not yet known and protected. USFS 6147. Moreover, FWS also
11
     suggested protective fuels reduction and forest restoration measures for areas outside of
12   PACs and possible MSO habitat to reduce the risk of forest fires that could destroy MSO
13   habitat. USFS 6150.
14          The Court finds that the use of a surrogate was appropriate in this instance because
15   an accurate measure of MSOs cannot be “practically obtained.” Allen, 476 F.3d at 1038.

16   Nor can the extent of incidental take on individual MSOs be ascertained with “reasonable
     certainty.” See 80 Fed. Reg. 26, 832 (May 11, 2015). The surrogate provided limited take
17
     that, if surpassed, would require reinitiation of Section 7 consultation. In addition, FWS
18
     accounted for take outside of PACs. The ITS was neither arbitrary nor capricious.
19
     J. USFS’ Reliance on the 2012 BiOps and their Subparts
20
            Finally, Plaintiff believes that USFS has violated its independent, substantive duty
21
     to avoid jeopardy through arbitrary reliance upon invalid BiOps. Under Section 7 of the
22   ESA, USFS has a substantive duty to “ensure that its operations are not likely to jeopardize
23   the continued existence” of the MSO. (Doc. 50 at 30-31.) An action agency “may not rely
24   solely on a FWS [BiOp] to establish conclusively its compliance with its substantive
25   obligations.” Pyramid Lake, 898 F.2d at 1415. When reviewing an agency’s reliance on a

26
                                                - 36 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 37 of 39



     BiOp, courts examine whether that reliance was arbitrary and capricious. Aluminum Co. of
 1
     Am. v. Adm’r, Bonneville Power Admin., 175 F.3d 1156, 1162 (9th Cir. 1999).
 2
            For the reasons stated within this Order, FWS’ no-jeopardy opinion is arbitrary and
 3
     capricious and USFS’ reliance upon the jeopardy opinion in the 2012 BiOps constitutes a
 4   substantive violation of its Section 7(a)(2) duties. Because the Court finds that the 2012
 5   BiOps are not compliant with the ESA, the Court must decide the proper relief.
 6          Plaintiff seeks an injunction preventing “all USFS management action in Region 3
 7   national forests that involve actions that are inconsistent with the adaptive management

 8   approach adopted by the USFS in the 1996 S&Gs pending the FWS’s issuance of BiOps
     that comply with all the requirements of the ESA.” (Doc. 10 at 35.) “The traditional
 9
     preliminary injunction analysis does not apply to injunctions issued pursuant to the
10
     ESA.” Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 422 F.3d 782, 793 (9th Cir.
11
     2003). Typically, a plaintiff seeking a permanent injunction must show:
12
            (1) that it has suffered an irreparable injury; (2) that remedies available at
13          law, such as monetary damages, are inadequate to compensate for that injury;
            (3) that, considering the balance of hardships between the plaintiff and
14          defendant, a remedy in equity is warranted; and (4) that the public interest
15          would not be disserved by a permanent injunction.

16
     Cottonwood Envt’l Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1088 (9th Cir. 2015)
17   (citation and quotations omitted). However, when considering an injunction under the
18   ESA, courts presume that the latter three factors are satisfied. See id. at 1090. Courts
19   nonetheless retain their equitable discretion to decide whether the plaintiff seeking

20   injunctive relief has suffered an irreparable injury. Id. Moreover, a plaintiff must
     demonstrate that irreparable injury “is likely in the absence of an injunction.” Nat’l Wildlife
21
     Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 818 (9th Cir. 2018) (emphasis in
22
     original) (citing Winter, 555 U.S. at 22). There must be “a definitive threat of future harm,”
23
     not just “speculation.” Id. at 819. The also courts enjoy “broad discretion” when deciding
24
     the appropriate remedy. Id. Courts in this district have found that timber harvesting
25

26
                                                 - 37 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 38 of 39



     “constitutes per se ‘irreversible and irretrievable’ commitment of resources” preventing
 1
     further agency action until the completion of consultation. Silver v. Babbitt, 924 F. Supp.
 2
     976, 986, 989 (D. Ariz. 1995) (citing Lane Cty. Audubon Soc. v. Jamison, 958 F.2d 290,
 3   295 (9th Cir. 1992); Pacific Rivers Council v. Thomas, 30 F.3d 1050, 1057 (9th Cir. 1994)).
 4          The Court finds that USFS timber management actions (including timber
 5   harvesting) causes irreparable harm which cannot proceed during a Section 7 consultation

 6   addressing occupation monitoring of the MSO for recovery. It has been demonstrated
     over the past 20 years that “the status quo will not lead to recovery of the listed species.”
 7
     See Nat’l Wildlife Fed’n, 422 F.3d 782, 796 (9th Cir. 2005).
 8
            When a court finds that irreparable harm is likely to occur and the reigning BiOps
 9
     are invalidated, it must tailor injunctive relief to remedy the specific harm alleged. Nat’l
10
     Wildlife Fed’n v. Nat’l Marine Fisheries Serv., No. 3:01-cv-0640-SI, 2017 WL 1829588,
11   at *2 (D. Or. Apr. 3, 2017) (citing Melendres v. Arpaio, 784 F.3d 1254, 1265 (9th Cir.
12   2015)). The Court finds that halting the USFS timber management actions under the 2012
13   BiOps until the conclusion of a formal consult and the issuing of superseding BiOps is

14   appropriate. The Court will therefore grant an injunction of USFS timber management
     actions in Region 3 National Forests and order Defendants to reinitiate formal consultation.
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25

26
                                                 - 38 -
27
     Case 4:13-cv-00151-RCC Document 89 Filed 09/12/19 Page 39 of 39



          IT IS ORDERED:
 1
          1. Plaintiff’s Motion for Summary Judgment is GRANTED in part and DENIED
 2
             in part to the extent provided herein.
 3
          2. Defendants Cross-Motion for Summary Judgment is GRANTED in part and
 4           DENIED in part to the extent provided herein.
 5        3. USFS timber management actions in Region 3 national forests must cease
 6           pending formal consultation.

 7        4. The USFS and FWS must reinitiate a formal Section 7(a)(2) consultation and
             formulate superseding BiOps that conform with the terms of this Order.
 8
          5. The formal consultation must reassess the jeopardy analysis and the effect of
 9
             Forest Plans on the recovery of the MSO.
10
          6. This case is DISMISSED.
11
          Dated this 11th day of September, 2019.
12

13

14

15

16

17
18

19

20

21

22

23
24

25

26
                                              - 39 -
27
